Case: 13-14339    Date Filed: 05/04/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-14339
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:13-cr-00123-RBD-DAB-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,
                                    versus

EDWIN VIDAL TORRES,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (May 4, 2015)

Before JORDAN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Mark W. Ciaravella, appointed counsel for Edwin Vidal Torres in this direct

criminal appeal, has moved to withdraw from further representation of the
               Case: 13-14339    Date Filed: 05/04/2015   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967).    In a pro se response to counsel’s motion to withdraw, Torres

requests that counsel’s motion be denied or that new counsel be appointed to brief

his appeal. Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, Torres’s request for appointment of new

counsel to brief his appeal is DENIED, and Torres’s convictions and sentences are

AFFIRMED.




                                         2